DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawana (US 2020/0271927 A1).
Regarding claim 1, Kawana teaches a display that displays an image (71, figure 3); and
A projection optical system (72, 73, figure 3) that includes a first mirror (72, figure 3) and a second mirror (73, figure 3) the first mirror being disposed above the display and reflecting display light of the image, the second mirror reflecting the display light from the first mirror toward a display medium (74 onto which the virtual image is projected; and
A first expression of .3 < L1/L2 < .6 is satisfied, where L1 denotes a length of a line segmenet that connects a center of the display and a center of the first mirror, and L2 denotes a length of a line segment that connects the center of the first mirror and a center of the second mirror (see table 2, page 4, using Pythagorean theorem to calculate distances between coordinates of Origin for the image display surface, the first concave mirror, and the second concave mirror, which yields an L1/L2 of .44).
Regarding claim 2, Kawana teaches a reflection surface of a portion of the second mirror that includes the center of the second mirror is concave (see table 2, second concave mirror).
Regarding claim 3, Kawana teaches that a second expression of D/VID < .04 is satisfied, where D denotes a length of the first mirror in a vertical direction, and VID denotes a length of a line segment that connects a center of an eye box and a display center of the virtual image (see aperture width Y in table 2 of first concave mirror divided by the virtual image distance from table 1, which is .0186).
Regarding claim 4, Kawana teaches that at least a portion of a reflection surface of the first mirror at an outer edge is concave (table 2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 -5 of U.S. Patent No. 11,402,632 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1 of this application, claim 3 of US 11,402,632 contains all the limitations of claim 1 in addition to being more specific.  This could lead to harassment by multiple assignees.
Claim 2 of this application corresponds to limitations found in claim 4 of US 11,402,632.
Regarding claim 7 of this application, claim 5 of US 11,402,632 contains all the limitations of claim 7 in addition to being more specific.  This could lead to harassment by multiple assignees.
Allowable Subject Matter
Claims 5-6 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.
Regarding claim 5, prior art does not teach that the second mirror is disposed between the display and the display medium.
Regarding claim 6, prior art does not teach the expression for the second mirror.
Regarding claims 8-13, prior art does not teach the range of phi from claim 7, upon which claims 8-13 depend.
Regarding claim 14, prior art does not teach the relation claimed between theta and alpha.
Claims 15-20 are allowable at least inasmuch as they depend from claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	10/18/2022